Citation Nr: 9903054	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  94-42 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for recurrent 
pilonidal cysts, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to May 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim 
seeking entitlement to an increased rating for a generalized 
anxiety disorder intensified by recurrent pilonidal cysts 
from 50 percent disabling.  The veteran's claim was 
subsequently transferred to the RO in St. Petersburg, 
Florida.  

The veteran's claim was initially before the Board in January 
1997 at which time it was remanded for additional 
development.  

By a rating decision dated September 1998, the RO granted the 
veteran a separate disability evaluation for his recurrent 
pilonidal cysts and determined that such disability was 10 
percent disabling.  The RO also determined that the veteran's 
service connected generalized anxiety disorder was 50 percent 
disabling.  By its actions, the RO in essence assigned 
separate ratings for the veteran's previously rated 
psychophysiological condition labeled as generalized anxiety 
disorder intensified by recurrent pilonidal cysts.  As the 
veteran's appeal was originally for an increased rating for 
his psychophysiological condition from 50 percent disabling, 
and the RO had to consider both his physical and psychiatric 
conditions in making its determinations, the Board will 
assume that the veteran wishes to continue his appeal for 
both service-connected disabilities now that they are rated 
separately.  




REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Although the veteran's claim was remanded in January 1997, it 
must be remanded again.  When the veteran's claim was 
remanded before, the Board ordered the RO to obtain specific 
medical records.  The Board directed the RO to secure the 
necessary releases for medical treatment the veteran had 
received since 1991, including treatment he had received 
while incarcerated in Rhode Island.  The Board also directed 
the RO to obtain any records identified, to include those 
from VA Medical Centers located on "Causeway Street" and 
"Jamaica Plains."

The RO sent the veteran a letter in February 1997 requesting 
that he complete authorization forms in order to obtain 
medical records.  The veteran did not reply and the RO 
accordingly did not make any effort to obtain any records 
other than Social Security Administration records.  However, 
the RO did not need the veteran's authorization to obtain the 
VA Medical Center records from "Causeway Street" and 
"Jamaica Plains.  Nonetheless, the RO did not obtain such 
records after the Board remand.  

The United States Court of Veterans Appeals (Court) has 
recently underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the veteran's 
claim must be remanded in order to obtain the VA Medical 
Center records from "Causeway Street" and "Jamaica 
Plains".  

VA's statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 1 Vet.App. 37, 40 (1990).  
At the veteran's VA psychiatric examination in February 1998, 
the examiner noted that the veteran received current 
treatment at the VA Medical Center in Orlando.  However, the 
claims folder does not include records of such treatment.  
Therefore, the RO must also obtain those records.  

The veteran underwent separate VA examinations in February 
1998 for his psychiatric disability as well as for his 
recurrent pilonidal cysts.  These examinations were complete 
in many respects.  However, the psychiatric examiner was 
asked to provide an opinion about the effect the veteran's 
psychiatric disability had on social and industrial 
adaptability.  The examiner's report does not include such an 
opinion.  Similarly, the examiner was asked to describe the 
extent to which the veteran's cysts caused industrial 
impairment.  The examiner stated that the veteran's pilonidal 
cysts combined with his diabetic neuropathy made him 
unemployable.  However, for rating purposes, the medical 
evidence must, if feasible, show the extent to which the 
service-connected disability, without regard to nonservice-
connected disabilities, affects the veteran's employability.  
Therefore, the veteran should once again be afforded separate 
VA examinations for his psychiatric disability and for his 
recurrent pilonidal cysts.  

As noted above, the RO appropriately sent the veteran a 
letter in February 1997 requesting that he complete 
authorization forms necessary to obtain medical records and 
the veteran did not respond.  In light of the need to remand 
the veteran's claim for the reasons discussed above, the RO 
should send the veteran another letter requesting that he 
complete the necessary authorization forms to obtain 
specified medical records, including treatment that the 
veteran received while incarcerated in Rhode Island.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should send the veteran a 
letter requesting the names and addresses 
of all medical care providers who have 
treated him since 1991, including any 
treatment while incarcerated in Rhode 
Island.  After securing the necessary 
release(s), the RO should obtain any 
records identified.  The RO specifically 
must obtain all VA Medical Center 
treatment records from "Causeway 
Street" and "Jamaica Plains" after 
August 1993.  The RO must also obtain all 
treatment records from the VA Medical 
Center in Orlando.  

2.  After all records are obtained in 
accordance with the directives in 
paragraph one, the RO should schedule the 
veteran for a VA psychiatric examination 
in order to determine the nature and 
severity of the veteran's generalized 
anxiety disorder.  It is imperative that 
the veteran's claims folder and the new 
rating criteria for mental disorders, 
which became effective in November 1996, 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should then 
conduct a thorough psychiatric 
examination.  The findings of the 
examiner must address the presence or 
absence of symptoms set forth in the new 
and old criteria contained in the rating 
schedule.  All necessary special studies 
or tests including psychological testing 
and evaluation such as the Minnesota 
Multiphasic Psychological Inventory are 
to be accomplished.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  It is imperative that the 
physician include a definition of the 
numerical code assigned under that manual 
in order to assist the RO and the Board 
to comply with the requirements of 
Thurber v. Brown, 5 Vet.App. 119 (1993).  
A complete rationale for any opinion 
expressed must be provided.  The 
examiner's report must include answers to 
the following questions:

a.  Does the veteran have suicidal 
ideation, or obsessional rituals 
which interfere with routine 
activities?

b.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

c.  Does the veteran have near-
continuous panic or depression 
affecting his ability to function 
independently?

d.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

e.  Does the veteran have spatial 
disorientation?

f.  Does the veteran neglect his 
personal appearance and hygiene?

g.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting?

h.  Is the veteran unable to 
establish and maintain effective 
relationships?

i.  Does the veteran have gross 
impairment in thought processes or 
communication?

j.  Does the veteran have persistent 
delusions or hallucinations?

k.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, 
what are examples of such behavior?

l.  Is the veteran in persistent 
danger of hurting himself or others?

m.  Is the veteran intermittently 
unable to perform activities of 
daily living (including maintenance 
of minimal personal hygiene)?

n.  Is the veteran disoriented to 
time or place?

o.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or his own name?

p.  Is the veteran unable to obtain 
or retain employment because of his 
generalized anxiety disorder?

q.  If the veteran is unemployable 
because of several disorders 
including his psychiatric disorder, 
the examiner should estimate the 
percentage which his psychiatric 
disorder contributes to his 
unemployability.

3.  The appellant should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
recurrent pilonidal cysts.  Such tests as 
the examining physician deems appropriate 
should be performed.  The examiner should 
answer the following questions:

a.  Does the veteran have any 
current pilonidal cysts?

b.  Does the veteran have any active 
drainage from where his pilonidal 
cysts were surgically removed in 
1988?

c.  Does the veteran have exudation 
or constant itching?

d.  Does the veteran have extensive 
skin lesions? 

e.  Do the service-connected 
recurrent pilonidal cysts or any 
residuals from such cysts result in 
marked disfigurement?

f.  Does the veteran have ulceration 
or extensive exfoliation or 
crusting?

g.  Do the service-connected 
recurrent pilonidal cysts or any 
residuals from such cysts result in 
systemic or nervous manifestations?

h.  Are the service-connected 
recurrent pilonidal cysts or any 
residuals from such cysts 
exceptionally repugnant? 

i.  Is the veteran unemployable 
singularly because of his recurrent 
pilonidal cysts?

j.  If the veteran is unemployable 
because of several disorders 
including his recurrent pilonidal 
cysts, the examiner should estimate 
the percentage which his recurrent 
pilonidal cysts contribute to his 
unemployability.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to increased ratings for 
generalized anxiety disorder from 50 
percent disabling and for recurrent 
pilonidal cysts from 10 percent 
disabling.  In the event that the claims 
are not resolved to the satisfaction of 
the appellant, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 10 -


